Beok, Ch. J.—
Under the provisions of chapter 72, acts 14th General Assembly, all the sub-districts of any district townships may be constituted independent school districts. It is not important to refer to the action necessary to accomplish this change. No question requiring such an inquiry is involved in this case. The independent districts, when thus constituted, are clothed with all the power and charged with all the duties pertaining to the district township. The object of each corporation is the support and management of schools. They are created for this sole purpose and end, and have no duties or powers that can be exercised for any other purpose. Now, where independent districts are organized to cover all the territory and include all the people of the district township, they assume all the powers and duties of that corporation and fully occupy its place. The legislature never could have intended that two such corporations should exist, having the same powers, or that both should exist, one *223clothed with the power and duty of supporting and managing schools and the other stripped of all such authority and obligation. Unquestionably it was the intention that, upon the organization of independent districts, the district township should be fully superseded and go out of existence, except so far as its life might be prolonged by special provisions for special purposes. "We find no other provision prolonging the existence of the district township after the organization of the other corporations, except that contained in section 6 of the statute above cited. It directs that, after the organization of the independent districts, the old board of directors of the district township shall make a division of assets and liabilities provided for by section 4, chapter 172, acts 9th General Assembly. Here their duties and functions end, and here the life of the corporation ceases. All its rights, powers and duties are transferred to the corporations which are its successors.
The rights acquired by the independent districts under the division of assets made by the old board of directors may be enforced by each in its own name. They are corporations competent to bring suits ; these rights pertain exclusively to them, and they are charged with the duty of disbursing the money realized upon the enforcement of the claims acquired by the division of assets. No necessity exists for prolonging the life of the old corporation.
But should it have an existence for other purposes, it cannot maintain the suit because it is not the real party in interest; the independent districts which are entitled to receive money or property from the others, must prosecute the action in their own names as the parties in interest. It is not proper to point out the form or manner of enforcing these rights, if they in fact exist, or make any inquiry here upon this point. It is sufficient to say that if the rights exist the law provides a remedy for their enforcement.
Other questions raised by the demurrer need not be determined. The point just ruled is decisive of the case.
The question elaborately discussed by counsel, namely, *224whether school-houses and real estate held for school purposes by the districts, are assets within the meaning of the law and are to be considered in making the division required, is determined in The District Township of Williams v. District Township of Jackson, ante. We there hold that they are assets, and in making the division of the property must be considered. The ruling in that case is decisive of the rights of the parties in this, so far as the question just stated is involved.
For the reason above given the action cannot be prosecuted by the plaintiff; the demurrer was therefore rightly sustained.
Affirmed.